                        3:20-cv-03096-TSH # 24   Page 1 of 2
                                                                                       E-FILED
                                                      Tuesday, 10 November, 2020 03:17:05 PM
                                                                  Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

GREGORY J. WALKER,                    )
                                      )
           Plaintiff,                 )
                                      )
     v.                               )    No. 20-cv-3096
                                      )
ANDREW SAUL, Commissioner             )
of Social Security,                   )
                                      )
           Defendant.                 )

                                    OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     The Application for Brief in Support of Relief Under the Equal Access

to Justice Act Pursuant to Sentence Four Remand (d/e 22) (Motion) is

ALLOWED. The Defendant does not object to the award of attorney fees

sought in the Motion. See Commissioner’s Response to Plaintiff’s Motion

for Attorney’s Fees Pursuant to the Equal Access to Justice Act (d/e 23).

This Court awards Plaintiff $3,330.00 in attorney fees (the “Award”). The

Award fully and completely satisfies any and all claims for fees, costs, and

expenses that may have been payable to Plaintiff in this case under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

     The Award belongs to Plaintiff, but Plaintiff may, and has, assigned

his right to the Award to his attorney Vicki A. Dempsey. See Motion, at 3,

                                   Page 1 of 2
                     3:20-cv-03096-TSH # 24    Page 2 of 2




and attached Fee Agreement. The United States may also take an offset

against the Award to satisfy any pre-existing debts that Plaintiff owes the

United States. See Astrue v. Ratliff, 560 U.S. 586 (2010). If the United

States determines that all or any portion of the Award is not subject to

offset for such debts, Defendant shall pay the portion of the Award not

subject to offset to Plaintiff’s attorney Vicki A. Dempsey.

ENTER: November 10, 2020



                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 2 of 2
